Per Curiam.

The applicants have an adequate remedy, by a special action on the case, to recover the value of the stock, if the bank have unduly refused to transfer it. There is no need of the extraordinary remedy by mandamus, in so ordinary a case. It might as well be required in every case where trover would lie. It is nota matter of public concern, as in the case of public record* and documents; and there cannot be any necessity, or even a desire of possessing the identical shares in question. By recovering the market value of them, at the time of the demand, they can be replaced. This is not the case of a specific and favourite chattel, to which there might exist the pretimn affectionis. The case of The King v. The Bank of England (Doug. 524.) is in point, and this remedy in that case was denied.
Motion denied.